The facts of this case will be found in the opinion heretofore rendered and reported in 61 Idaho 109,98 P.2d 959. Pursuant to direction contained *Page 615 
in the opinion on rehearing, further testimony was taken in the district court and a decree was entered which is, in part, as follows:
"IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Independent School District No. 1 of Nez Perce County, Idaho, be and it is hereby enjoined and restrained from allowing commercial baseball games to be played on Bengal Field after the hour of 10:45 P.M., Pacific Standard Time, and further restrained and enjoined from allowing noise incident to said games to exist, and the lights used in connection with said games to shine into and on plaintiffs' premises so as to interfere with their sleep and reasonable and necessary enjoyment of their property, all after the hour of 10:45 P.M., Pacific Standard Time, and further enjoining and restraining said district during the time Bengal Field is used for commercial baseball games from allowing baseballs to be knocked or thrown from Bengal Field onto plaintiffs' premises and from allowing people in search of said baseballs during such time to trespass thereon, and further restraining and enjoining said district during the time commercial baseball games are being played on Bengal Field from allowing automobiles to be parked on the streets adjacent to plaintiffs' property in such a way as to interfere with the free ingress and egress to plaintiffs' properties."
The case is here on plaintiffs' appeal from the decree, which conforms to the direction contained in our decision on rehearing of the former appeal. The decree is, therefore, affirmed.
Givens, Holden and Ailshie, JJ., concur. Budge, C.J., expresses no opinion. *Page 616